Citation Nr: 0603670	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  98-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
November 1945.  The appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).  
A September 1997 rating decision denied the appellant service 
connection for the cause of the veteran's death.  A December 
1997 rating decision denied the appellant dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318. 

This case was previously before the Board and in a decision 
dated in April 2000, prior to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board found that 
the appellants claim for the cause of the veteran's death was 
well-grounded and remanded this issue as well as the issue of 
entitlement to DIC under the provisions of § 1318 to the RO 
for further development.  The case was thereafter returned to 
the Board.  It was again remanded for further development in 
February 2005.  The case has again been returned to the Board 
and is now ready for appellate review.

In this respect, in the February 2005 Board remand, the Board 
instructed the RO to clarify the procedural aspects of a 
claim involving the issue of entitlement to Dependency and 
Indemnity Compensation pursuant to 38 U.S.C.A. § 1151, and to 
take corrective action as deemed appropriate.  The appellant 
was to be informed of all actions undertaken in this matter.  
Subsequently, in a June 2005 supplemental statement of the 
case (SSOC), the RO noted that the above issue was improperly 
broached and considered in the March 18, 2004 SSOC, as the 
issue was not specifically claimed by the claimant.  In 
addition, the RO noted that there was no evidence of 
entitlement to this benefit.  As such, the Board finds that 
the issue of entitlement to Dependency and Indemnity 
Compensation pursuant to 38 U.S.C.A. § 1151 is not currently 
before the Board, and thus, the only issues before the Board 
are those set forth in the title page of this decision. 


FINDINGS OF FACT

1.  The veteran's death in July 1997 was caused by carcinoma 
of the colon.

2.  At the time of death, service connection was in effect 
for brachial plexopathy, monoplegia, of the left (minor) arm, 
residuals of a gunshot wound, which had been rated as 90 
percent disabling; and carpal tunnel syndrome of the right 
(major) upper extremity, which had been rated as 10 percent 
disabling, each effective September 27, 1990. The combined 
evaluation was 100 percent which included the bilateral 
factor. He was also in receipt of special monthly 
compensation on account of the loss of use of one hand and 
aid and attendance.

3.  The veteran's colon cancer was not present in service or 
for many years later, and it is not related to a disease or 
injury in service or to a service-connected disability.

4.  The cause of his death was not due to a service-connected 
disability; nor did the service-connected disabilities have a 
material influence in producing his death.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service- 
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.




CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The veteran's death was not caused by a disability 
incurred in or aggravated by active service; nor did a 
service-connected disability contribute substantially or 
materially to the cause of his death. 38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).

3.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met. 38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate her claim.  The appellant was provided 
copies of the rating decisions noted above, a February 1998 
statement of the case and supplemental statements of the case 
dated in March 2004 and June 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding her claim.  By way of these documents, the 
appellant was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on her behalf.  

Further, by way of a letter dated in April 2004, the RO 
specifically informed the appellant of the information and 
evidence needed from her to substantiate her claim, evidence 
already submitted and/or obtained in her behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate her claim.  Most notably VA and private 
treatment records and reports of comprehensive VA 
examinations provided to the veteran since service have been 
obtained and associated with his claims file.  There is no 
identified evidence that has not been accounted for and the 
appellant's representative has been given the opportunity to 
submit written argument.  The Board notes that the April 2004 
VCAA letter noted above was mailed to the appellant 
subsequent to the appealed rating decision in violation of 
the VCAA and the appellant was not specifically informed to 
furnish copies of any pertinent evidence in her possession 
pertinent to her claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to her case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the appellant in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Factual Background.

The official death certificate shows that the veteran died in 
July 1997, at age 72.  The immediate cause of death was 
carcinoma of the colon.  Chronic obstructive pulmonary 
disease was listed as a significant condition contributing to 
death but not related to the underlying cause.  An autopsy 
was not performed.  

At the time of death, service connection was in effect for 
brachial plexopathy, monoplegia, of the left (minor) arm, 
residuals of a gunshot wound, which had been rated as 90 
percent disabling; and carpal tunnel syndrome of the right 
(major) upper extremity, which had been rated as 10 percent 
disabling, each effective September 27, 1990. The combined 
evaluation was 100 percent which included the bilateral 
factor. He was also in receipt of special monthly 
compensation on account of the loss of use of one hand and 
aid and attendance.

A review of the service medical and administrative records 
shows that the veteran was struck in the left neck and 
shoulder by a sniper's bullet on June 21, 1944 in France. His 
decorations included the Purple Heart and the C. I. B.

On his initial post service VA examination in June 1946, the 
veteran was found to have a history of a gunshot wound (GSW) 
of the left side of the neck with secondary left upper 
medicular group incomplete paralysis.  There were no findings 
suggestive of any carcinoma.

During a period of VA hospitalization beginning in July 1981 
the veteran was worked up for a right testicular mass.  He 
subsequently underwent a right radical inguinal orchiectomy, 
at which time this mass was removed in its whole entirety. 
Grossly, the testicle was noted to have a central area of 
necrosis with multiple nodular well circumscribed masses 
within the reticular substance and molting of the epididymis.  
The pathology was reported as a pure seminoma.  A VA 
physician expressed a belief that the veteran had a small 
component of syncytial cells, which could represent some kind 
of a germinal tumor along with the seminoma in the right 
testicle.  Radiation treatments were undertaken.

Based on a claim received in September 1990, the veteran, by 
a September 1993 RO rating action was granted service 
connection for carpal tunnel syndrome of the right (major) 
hand.  This disorder was rated as 10 percent disabling, 
effective from September 1990.  This rating action also 
expanded the service-connected damage to the left shoulder, 
muscle group I, to include brachial plexopathy, monoplegia 
and increased the disability evaluation of the veteran's 
service-connected GSW residuals from 20 percent to 90 
percent, effective from September 1997.  As a consequence, 
the veteran's combined disability evaluation, effective 
September 1997, was 100 percent.

Private medical records show that the veteran underwent 
several hospitalizations from July to August 1994 after a 
colostomy in July 1994 secondary to B-II carcinoma of the 
rectum 

In a September 1997 statement, Dr. G. S. E., a private 
physician who treated the veteran, stated that the veteran 
was diagnosed with metastatic colon carcinoma in July 1994; 
that his course was extremely complicated secondary to a 
volvulus necessitating removal of the majority of the small 
bowel, multiple abdominal abscesses and fistulas; that the 
veteran spent a significant amount of time in a hospital, 
nursing home, and rehabilitation setting in order to get his 
strength back enough so that he was able to care for himself 
to some degree; that his "care and subsequent recovery were 
complicated by the fact that he had a previous war injury 
which resulted in a left hemiplegia with non-use of his left 
arm and a weak spasticity in his left leg"; and that the 
veteran "did relatively well over the last couple of years 
and unfortunately developed a recurrence of his cancer. This 
was treated with local care as his performance status did not 
allow for a massive surgical intervention."

In a letter dated in December 1997, the appellant's son-in-
law noted that the veteran immediate cause of death was colon 
cancer.  He observed that the veteran had a history of 
numerous surgeries for both his service-connected injury as 
well as a number of non-service connected disorders.  He 
stated that because of the veteran's war injury all of his 
surgeries were debilitating and complicated to a greater 
degree.  He further stated that the veteran's weakened 
condition dating back to his war injury was a substantial 
factor in causing his death, as "he was just to weak to 
sustain life after his surgery."

In its April 2000 remand, the Board requested that a VA 
physician render an opinion as to whether it is as likely as 
not that the veteran's service-connected disabilities caused 
or aggravated the cause of his death, contributed materially 
or substantially to cause death, or resulted in debilitating 
effects and general impairment of health to an extent that 
would render the veteran materially less capable of resisting 
the effects of other disease(s) primarily causing death or 
accelerating his death.  

The VA medical opinion was completed in August 2001. At that 
time the examiner opined that the veteran's service-connected 
disabilities of the left brachial plexus injury with residual 
paralysis of the left upper extremity and right carpal tunnel 
syndrome did not cause his death.  He added, however, that  
the service connected disabilities contributed to the 
veteran's cause of death in that the service connected 
disabilities along with the left hemiparesis from a CVA (a 
non-service connected disorder) resulted in debilitating 
effects and general impairment of health that rendered the 
veteran less capable of resisting the effects of the disease 
that primarily caused his death.

In  its February 2005 remand, the Board requested that the VA 
examiner who provided the August 2001 opinion provide an 
addendum addressing the question as to whether it is least as 
likely as not that the veteran's service-connected 
disabilities aggravated the veteran's colon cancer, or 
contributed materially and substantially to cause the 
veteran's death and, if not, whether it is as likely as not 
that the service-connected disabilities resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease(s) primarily 
causing death or accelerating the veteran's death.

In a medical opinion dated in May 2005, a reviewing VA 
physician stated that the veteran's service connected 
disabilities did not aggravate his colon cancer nor did they 
contribute materially or substantially to the veteran's 
death.  He noted that the veteran's left hemiparesis from a 
CVA is not a service-connected impairment.  He further stated 
that the left hemiparesis, the veteran's COPD, pneumonia, 
CHF, hypertension, herniated disc disease of the spine, 
stroke, paralysis, extensive small bowel resection, multiple 
abdominal abscesses and fistulae all contributed to the 
debilitating effects of recurrent colon cancer and led to 
progressive cachexia and worsening general health leading up 
to his demise.  He concluded that the veteran's two service-
connected disabilities, loss of use of the left upper 
extremity due to a brachial plexus injury and right sided 
carpal tunnel syndrome did not materially or substantially 
contribute to the debilitating effects so that the veteran 
was less capable of resisting the effects of aggressive 
recurrent colon cancer, nor did the two condition accelerate 
the veteran's death.

A.  Service connection for the cause of the veteran's death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C. F. R. § 3.312.

Cancer manifested to a compensable degree within one year 
after service discharge may be presumptively service-
connected even where the disability was not shown during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the appellant's contentions and the 
statements of her son-in-law maintaining that the veteran's 
service connected disabilities contributed to the cause of 
his death in that the service connected disabilities along 
with the left hemiparesis from a CVA resulted in debilitating 
effects and general impairment of health that rendered the 
veteran less capable of resisting the effects of the disease 
that primarily caused his death.  However, neither the 
appellant nor her son-in-law is qualified to express an 
authoritative and probative opinion regarding any medical 
causation that led to the veteran's death.  As such their lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The evidence shows that the veteran's death in July 1997 was 
caused by carcinoma of the colon.  The service medical 
records do not establish the presence of cancer during 
service, and after service cancer of any kind was not 
documented until the 1980s in the form of a right testicular 
mass representative of a germinal tumor and more severe 
metastatic colon carcinoma was first shown in the 1990s.
 
The appellant has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record, which establishes a relationship between the disease 
process implicated in the veteran's death, carcinoma of the 
colon, and the veteran's periods of active duty either 
directly or presumptively.  

As carcinoma of the colon was not incurred in service or 
manifested to a compensable degree within the first post-
service year, or related in any way to service, there is no 
basis, factual or legal, to associate the veteran's fatal 
disease process to service.  For this reason, carcinoma of 
the colon, which was the primary cause of death, was not a 
service-connected disability. 

The remaining question is whether the veteran's service-
connected disabilities contributed to the cause of death. 

The appellant contends that the veteran's service-connected 
disabilities were a factor in his demise.  In support of her 
claim, a private physician, Dr. G.S.E., as well as a VA 
physician in August 2001, have expressed opinions that the 
veteran's failure to recover from the cancerous process 
leading to his death was complicated by his service-connected 
GSW residuals of his left upper extremity and/or rendered the 
veteran materially less capable of resisting the effects of 
his colon carcinoma.  However, neither Dr E. nor the VA 
physician in August 2001 have identified any symptoms of the 
veteran's service-connected left upper extremity disorder or 
impairment resulting therefrom, which might support their 
opinions.  Furthermore, the Board finds no medical evidence 
in the contemporaneous medical evidence demonstrating that 
the veteran's service-connected disability, in and of itself, 
impeded the veteran's ability to resist the fatal effects of 
his carcinoma of the colon.  Here the Board observes that a 
bare conclusion, even when reached by a health care 
professional is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The evidence against the claim includes the opinion of a VA 
physician, who after a review of the veteran's file in May 
2005, concluded that the veteran's service-connected 
disabilities did not materially or substantially contribute 
to the veteran's debilitation, which rendered him less 
capable of resisting the effects of his colon cancer nor did 
the service-connected conditions accelerate the veteran's 
death. 

Here, the Board finds this opinion of the VA physician more 
persuasive as the physician reviewed the veteran's file and 
considered the medical evidence in its entirety to include 
the opinions rendered by Dr. E and the reviewing VA physician 
in August 2001.  Furthermore, the May 2005 opinion, contrary 
to the VA medical opinion in August 2001, factored in only 
service-connected disabilities and is consistent with the 
contemporaneous medical evidence in its entirety, which fails 
to document any complications attributable to service-
connected disability relative to the veteran's death from 
colon cancer. 

B.  DIC under 38 U.S.C.A. § 1318.

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

Here, as the veteran was "not in receipt of" or "entitled to 
receive" compensation at the rate of 100 percent (total 
rating) due to a service-connected disability for a period of 
ten or more years immediately preceding death, the appellant 
is not entitled to DIC benefits.

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal. The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in receipt 
of but would have been entitled to receive compensation at 
the time of death." 38 C.F.R. § 3.22(a)(2) (1999) (emphases 
added). The revised regulation replaced this broad permissive 
statement with seven enumerated exceptions, including 
providing for the reopening of claims only on grounds of CUE. 
38 C.F.R. § 3.22 (2002). The revised 38 C.F.R. § 3.22 limited 
the circumstances under which a veteran's survivor may claim 
entitlement to DIC benefits by defining the "entitled to 
receive" language as follows:

"[E]ntitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) The veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.

38 C.F.R. § 3.22(b).

The regulatory change effectively ends the concept of 
"hypothetical" entitlement. In this regard, the appellant has 
never raised the issue of CUE in a prior rating action and 
the issue of CUE in a prior rating action is not before the 
Board at this time.

The Board notes here that the validity of 38 C.F.R. § 3.22 
was challenged in National Organization of Veterans' 
Advocates v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I). In that case, the United States Court of 
Appeals for the Federal Circuit held that the regulation was 
interpretive, not substantive. The regulatory changes 
reflected VA's conclusion that VA has never been authorized, 
or had the authority, under section 1318 to award DIC 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation. See 65 Fed. 
Reg. 3388-3392 (Jan. 21, 2000). Therefore, the Board finds 
that entitlement to section 1318 DIC benefits cannot be 
established by way of hypothetical entitlement, no matter 
when the claim was filed. See also National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).

   
ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


